226 F.2d 581
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LEWIS COAL CO., Inc., Respondent.
No. 12417.
United States Court of Appeals Sixth Circuit.
Oct. 22, 1955.

Marcel Mallet-Prevost, Washington, D.C., Margaret M. Farmer, Washington, D.C., for petitioner.
Jack G. Evans, Regional Director, Cincinnati, Ohio, John M. Lyttle, John D. White, Manchester, Ky., for respondent.
Before ALLEN, MARTIN, and MILLER, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard upon petition of the National Labor Relations Board for enforcement of its order, the Board being represented at the hearing in this court both by its attorney and by a brief filed on its behalf, the respondent not appearing either by counsel who had been duly notified of the hearing or by a brief in its behalf;


2
And it appearing from the entire record in the case that there is substantial evidence to support the finding of the Board that the respondent violated section 8(a)(1, 3) of the National Labor Relations Act, 29 U.S.C.A. § 158(a)(1), by threats of discriminatory discharge, interrogation and surveillance of its employees' union activity; and that there is substantial evidence in the record, considered as a whole, to support the National Labor Relations Board's finding that the respondent company violated section 8(a)(3) and section 8(a)(1) of the Act, by the discriminatory discharge of four of its employees because of their union activity;


3
And it appearing also that the Labor Board's procedure and its order were valid and proper;


4
It is decreed that the order of the National Labor Relations Board shall be enforced in toto.